                      Case 18-25282-LMI       Doc 88     Filed 02/21/20    Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                                        CASE NO.: 18-25282-BKC-LMI
                                                                     PROCEEDING UNDER CHAPTER 13

IN RE:

YIPSIAN HANO
ALCIDES DE JESUS MORALES

_____________________________/
DEBTORS

                                      NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtors are delinquent in Confirmed Chapter 13 Plan
Payments in the amount of $6620.29.

    The Debtors shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD, in the form of a money order or cashier's check only. Payments
must be sent to:

       NANCY K. NEIDICH, ESQUIRE
       STANDING CHAPTER 13 TRUSTEE
       P.O. BOX 2099
       MEMPHIS, TN 38101-2099

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by April 6, 2020 to bring the
Debtors totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has
not been timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the
Trustee may file and serve a Report of Non-Compliance.

   As a result of the Debtors failure to become current or timely file a Motion to Modify, the case shall be
dismissed without further notice or hearing.

    I HEREBY CERTIFY that a true and correct copy of this Notice of Delinquency was served, via U.S.
first class mail and/or CM/ECF, upon the parties listed on the attached service list this 21st day of February
2020.



                                                             /s/_____________________________________
                                                                 Nancy K. Neidich
                                                             NANCY K. NEIDICH, ESQUIRE
                                                             STANDING CHAPTER 13 TRUSTEE
                                                             P.O. BOX 279806
                                                             MIRAMAR, FL 33027-9806
               Case 18-25282-LMI   Doc 88   Filed 02/21/20   Page 2 of 2
                                                                     NOTICE OF DELINQUENCY
                                                                  CASE NO.: 18-25282-BKC-LMI

                                   SERVICE LIST

COPIES FURNISHED TO:

DEBTORS
YIPSIAN HANO
ALCIDES DE JESUS MORALES
8816 NW 181 STREET
HIALEAH, FL 33018

ATTORNEY FOR DEBTORS
RICARDO R. CORONA, ESQ.
3899 NW 7 STREET
# 202-B
MIAMI, FL 33126
